MEMORANDUM **
Carlos Cervantes-Cazares appeals’ his sentence and several aspects of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The sentence imposed by the district court was neither procedurally erroneous nor substantively unreasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (“[Ojnly a procedurally erroneous or substantively unreasonable sentence will be set aside.”). Under the totality of the circumstances, the weight given by the district court to the various 18 U.S.C. § 3553(a) factors was not an abuse of discretion. See id. (“The abuse of discretion standard applies to all sentencing decisions .... ”).
The district court did not plainly err when it allowed the probation officer to determine Cervantes-Cazares’ share of the treatment costs. See United States v. Dupas, 419 F.3d 916, 922-24 (9th Cir.2005). Finally, the district court did not violate Cervantes-Cazares’ Fifth Amendment rights when it imposed the reporting requirement. See United States v. Rodri*601guez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.